Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicants' amendment of the claims, filed on 05/06/2022, in response to the rejection of claims 1-3, 5-14, 16-19, 21-23 from the final office action, mailed on 02/02/2022, by amending claims 1, 6-8, 12 and canceling claims 21-22, is acknowledged and will be addressed below.

Claim interpretation
(1) In regards to the “for use in atomic layer deposition” of Claim 1,
The limitation recites use of the nozzle. The applicants claim an apparatus. As the use of the claimed apparatus does not impart patentability to the claimed apparatus (in other words, use of the claimed apparatus for different process type is an intended use of the apparatus, see the MPEP citations below), therefore, when an apparatus of a prior art is used for a deposition, it will be considered meeting the limitation.

(2) In regards to the “precursor” in “to supply a precursor gas towards a surface of a substrate” of Claim 1,
The “precursor” recites an identity of the material used in the claimed nozzle. The applicants claims an apparatus. As the identity or property of the material used in the claimed apparatus does not impart patentability to the claimed apparatus (in other words, use of precursor, reactant, or inert gas within the claimed apparatus is an intended use of the apparatus, see the MPEP citations below), therefore, when an apparatus of a prior art has a nozzle supplying a deposition material, it will be considered meeting the limitation.

(3) In regards to the “expansion distance (G)” of Claim 8,
The “expansion” is a function result caused by use of the gap (or distance), see the MPEP citations below.
When a gap is existed, the gap inherently provides a space for thermal expansion of a component. Therefore, when an apparatus of a prior art teaches a gap between the nozzles, the gap will be considered as “expansion distance” and “expansion gap”.

MPEP citations:
It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (See MPEP 2106; Walter, 618 F.2d at 769, 205 USPQ at 409). When apparatus is capable of performing such functions, it is considered to meet the claim limitations. Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (See MPEP 2111.02, 2115; In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458,459 (CCPA 1963). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (See MPEP 2112.01; In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433 (CCPA 1977). It has further been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); and the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  While features of an apparatus may be described either structurally or functionally, claims directed to an apparatus MUST be distinguished from prior art in terms of structure rather than function (See MPEP §2114).

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5-9, 12-13 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 20140065307, hereafter ‘307, filed in new IDS).
Regarding to Claim 1, ‘307 teaches:
The reactors 136 may include one or more of injectors and radical reactors for performing MLD, ALD and/or CVD. Each of the injectors injects source precursors, reactant precursors, purge gases or a combination of these materials onto the substrate 120 (Fig. 4, [0032], the claimed “A nozzle for use in atomic layer deposition and arranged to supply precursor gas towards a surface of a substrate for subjecting the surface of the substrate to surface reaction of the precursor gas”);
Figs. 4-5B show the body of the injector 136 (the claimed “the nozzle comprising: a nozzle output surface via which the gas is supplied towards the surface of the substrate; a nozzle top surface opposite the nozzle output surface; and a pair of opposed first and second nozzle side walls extending between the nozzle output surface and the nozzle top surface, each of the first and second nozzle side walls including an outer side surface of the nozzle”);
Fig. 4 shows the injector 136C has a recess, which is a half of the exhaust portion 448 and the recess has a depth and side walls, and further ‘307 teaches the reactors 136A through 136D may be placed with a distance from each other ([0043], note the distance means the injector 136C is a separable from the injector 136D, thus when they are placed with a distance, the recess of the injector 136C is an open recess towards the body of the injector 136D (the claimed “wherein the nozzle further comprises at least one recess provided to the outer side surface of the first nozzle side wall, the at least one recess having a depth (T) from the outer side surface of the first nozzle side wall and extending between the nozzle top surface and the nozzle output surface for providing a gas passage from the nozzle top surface to the nozzle output surface when the nozzle side wall is against a counter surface, wherein the at least one recess includes first and second recess side walls extending between the nozzle top surface and the nozzle output surface and defining the depth (T) of the at least one recess from the outer side surface of the first nozzle side wall in a direction towards the second nozzle side wall, wherein the at least one recess extends between the nozzle top surface and the nozzle output surface such that the at least one recess is open towards the nozzle top surface, the nozzle output surface, and the counter surface”).

Regarding to Claim 2,
Fig. 4 of ‘307 shows the injector 136C has two opposite ends and a nozzle axis extending between the two ends (the claimed “wherein the nozzle comprises a first nozzle end, a second nozzle end opposite the first nozzle end and a nozzle axis (N) extending between the first and second nozzle ends”).

Regarding to Claim 5,
Fig. 4 of ‘307 shows the recess of the injector 136C has a width along the nozzle axis and as shown in the portion 440 of Fig. 5A, the width is uniform between the top and bottom of the injector (the claimed “wherein the at least one recess has a width (B) in the direction of the nozzle axis (N), and wherein the width (B) of the at least one recess in the direction of the nozzle axis (N) is uniform between the nozzle output surface and the nozzle top surface”).

Regarding to Claim 6,
Fig. 5B of ‘307 shows perforations (slits or holes) 530, 538 and chambers 534, 540 (note the hole and/or chamber can be interpreted as a gas channel having a length, the claimed “the nozzle output surface comprises at least one gas channel having a length (C, D) in the direction of a nozzle axis (N)”);
Fig. 5B shows the length of the portion 440 is larger than a diameter or length of the hole and/or chamber, therefore, the recess forming the portion 448 also would have a length greater than the diameter or length of the hole and/or chamber (the claimed “wherein the length (C, D) of the at least one gas channel in the direction of the nozzle axis (N) is smaller than a width (B) of the least one recess in the direction of the nozzle axis (N) at the nozzle output surface; the at least one gas channel is provided between the first and second recess side walls at the nozzle output surface; or the at least one recess is two or more recesses provided successively to the first nozzle side wall between the first and second nozzle ends in the direction of the nozzle axis (N), and the at least one gas channel is provided between the first recess side wall which is disposed adjacent a first of the two or more recesses and the second recess side wall which is disposed adjacent a last of the two or more recesses along the direction of the nozzle axis (N) from the first nozzle end to the second nozzle end at the nozzle output surface”).

Regarding to Claim 7,
Fig. 4 of ‘307 shows the injector 136C has a length between the two ends, which is greater than the recess width between the recess side walls (the claimed “and “wherein the nozzle has a length (A) between the first and second nozzle end in the direction of a nozzle axis (N), wherein the length (A) of the nozzle is greater than a width (B) of the at least one recess in the direction of the nozzle axis (N) at the nozzle output surface; the first recess side wall is at a first distance from the first nozzle end and the second recess side wall is at a second distance from the second nozzle end at the nozzle output surface, such that the length (A) of the nozzle is greater than the width (B) of the at least one recess in the direction of the nozzle axis (N) at the nozzle output surface; or the at least one recess is two or more recesses provided successively to the first nozzle side wall between the first and second nozzle ends in the direction of the nozzle axis (N), and the first recess side wall which is disposed adjacent a first of the two or more recesses along the direction of the nozzle axis (N) from the first nozzle end to the second nozzle end is at a first distance from the first nozzle end and the second recess side wall which is disposed adjacent a last of the two or more recesses along the direction of the nozzle axis (N) from the first nozzle end to the second nozzle end is at a second distance from the second nozzle end, such that the distance between the first recess side wall and the second recess side wall is smaller than the length (A) of the nozzle”).

Regarding to Claim 8, ‘307 teaches:
The reactors 136 may include one or more of injectors and radical reactors for performing MLD, ALD and/or CVD. Each of the injectors injects source precursors, reactant precursors, purge gases or a combination of these materials onto the substrate 120 (Fig. 4, [0032], note ALD process is that two gaseous precursors are alternately introduced into the ALD reactor in separate stages, the claimed “A nozzle head for use in atomic layer deposition for subjecting a surface of a substrate to successive surface reactions of at least two precursors”);
Fig. 4 shows injectors 136, and Fig. 4-5B show the body of each injector 136 (the claimed “the nozzle head comprising: an output surface via which at least one precursor is supplied towards the surface of the substrate; and two or more nozzles for supplying the at least one precursor, wherein each of the two or more nozzles comprising a nozzle output surface via which the at least one precursor is supplied towards the surface of the substrate, a nozzle top surface opposite the nozzle output surface and a pair of opposed first and second nozzle side walls extending between the nozzle output surface and the nozzle top surface, each of the first and second nozzle side walls including an outer side surface of the nozzle, the two or more nozzles are provided adjacent to each other at the output surface, such that the outer side surfaces of the first and second nozzle side walls of the two or more nozzles are towards each other”);
The reactors 136A through 136D may be placed with a distance from each other ([0043], note the “placed with a distance” means the injector 136C may be separated with a gap, which can be used for expansion distance, see the claim interpretation above, the claimed “wherein the outer side surfaces of the first and second nozzle side walls of the adjacent nozzles of the two or more nozzles are arranged at an expansion distance (G) from each other in the direction of the output surface”);
Fig. 4 shows the injector 136C has a recess, which is a half of the exhaust portion 448 and the recess has a depth and side walls (note the reactors 136C may be placed with a distance from the injector 136D, thus the recess of the injector 136C is an open recess towards the body of the injector 136D (the claimed “and the first nozzle side wall comprises at least one recess having a depth (T) from a surface of the first nozzle side wall and extending between the nozzle top surface and the nozzle output surface for providing a gas passage from the nozzle top surface to the nozzle output surface when the nozzle side walls of the adjacent nozzles are against each other, wherein the at least one recess includes first and second recess side walls extending between the nozzle top surface and the nozzle output surface and defining the depth (T) of the at least one recess from the outer side surface of the first nozzle side wall in a direction towards the second nozzle side wall, wherein the at least one recess extends between the nozzle top surface and the nozzle output surface such that the at least one recess is open towards the nozzle top surface, the nozzle output surface, and a side wall of the adjacent nozzle”).

Regarding to Claim 9,
Fig. 4 of ‘307 shows plural injectors 136 arranged in side by side, thus a group of the injectors, together, can be named as the nozzle head, therefore, the nozzle head has a body having a rectangular shape, formed by four side walls of the rectangular shape (the claimed “wherein the nozzle head comprises a body, wherein the body comprises: a first side structure and a second side structure, and the two or more nozzles are arranged adjacent to each other in a direction between the first and second side structures; or a first side structure, a second side structure, a first end structure and a second end structure, and the two or more nozzles are arranged to extend between the first and second end structures and arranged adjacent to each other in a direction between the first and second side structures”).

Regarding to Claim 12,
Fig. 4 of ‘307 shows injectors 136C, 136D are arranged in side by side (the claimed “wherein the two or more nozzles are arranged such that the first nozzle side wall of one nozzle is towards the second nozzle side wall of the adjacent nozzle; the second nozzle side wall includes at least one recess; or the second nozzle side wall includes at least one recess, and the two or more nozzles are arranged such that the first nozzle side wall of one nozzle is towards the second nozzle side wall of the adjacent nozzle”).

Regarding to Claim 13,
Fig. 4 of ‘307 shows the injector 136C has two opposite ends and a nozzle axis extending between the two ends (the claimed “wherein each of the two or more nozzles comprises a first nozzle end, a second nozzle end opposite the first nozzle end and a nozzle axis (N) extending between the first and second nozzle ends”);
Fig. 5B of ‘307 shows perforations (slits or holes) 530, 538 and chambers 534, 540 (note the hole and/or chamber can be interpreted as a gas channel having a length, the claimed “and the nozzle output surface comprises at least one gas channel open to the nozzle output surface and having a length (C, D) in the direction of the nozzle axis (N)”);
Fig. 5B shows the length of the portion 440 is larger than a diameter or length of the hole and/or chamber, therefore, the recess forming the portion 448 also would have a length greater than the diameter or length of the hole and/or chamber (the claimed “wherein the length (C, D) of the at least one gas channel in the direction of the nozzle axis (N) is smaller than a width (B) of the at least one recess in the direction of the nozzle axis (N) at the nozzle output surface; the at least one gas channel is provided between the first and second recess side wall at the nozzle output surface; or the at least one recess is two or more recesses provided successively to the first nozzle side wall between the first and second nozzle ends in the direction of the nozzle axis (N), and the at least one gas channel is provided between the first recess side wall which is positioned adjacent a first of the two or more recesses and the second recess side wall which is positioned adjacent a last of the two or more recesses along the direction of the nozzle axis (N) from the first nozzle end to the second nozzle end at the nozzle output surface”).

Regarding to Claim 23,
Fig. 4 of ‘307 shows the injector 136C has a recess (note the recess is an indentation, which is positioned inwardly, the claimed “wherein the at least one recess is at least one indentation formed in the outer side surface of the first nozzle side wall”).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5-13 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Alasaarela et al. (US 20150004318, hereafter ‘318) in view of Seo et al. (US 20130017318, hereafter ‘7318).
Regarding to Claim 1, ‘318 teaches:
Nozzle (title), and nozzles are used for subjecting a surface of a substrate to successive surface reactions of at least a first precursor and a second precursor according to the principles of atomic layer deposition method (ALD) ([0002], the claimed “A nozzle for use in atomic layer deposition and arranged to supply precursor gas towards a surface of a substrate for subjecting the surface of the substrate to surface reaction of the precursor gas”);
A nozzle head output face 4 via which the gaseous precursors are supplied (Fig. 1, [0019], note as shown in Fig. 3, the nozzle body 20 of each nozzle 8 has an output surface, top surface and side walls each having an outer side surface, the claimed “the nozzle comprising: a nozzle output surface via which the gas is supplied towards the surface of the substrate; a nozzle top surface opposite the nozzle output surface; and a pair of opposed first and second nozzle side walls extending between the nozzle output surface and the nozzle top surface, each of the first and second nozzle side walls including an outer side surface of the nozzle”).
A purge gas channel 44 for supplying purge gas, such as nitrogen ([0019], note Fig. 4 shows a body side wall surface of the first nozzle 8 faces or is against an adjacent side wall surface of the next second nozzle 8, the claimed “wherein the nozzle further comprises at least one, provided to the outer side surface of the first nozzle side wall, the at least one, and extending between the nozzle top surface and the nozzle output surface for providing a gas passage from the nozzle top surface to the nozzle output surface when the first nozzle side wall is against a counter surface”).

‘318 merely disclose purge gas channel 44 ([0019]), however, it is not clear whether the channel of ‘318 is formed from the “recess” on the side wall of the nozzle body, or merely means a “gap” formed by separating the two nozzles, thus, the examiner considers ‘318 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 1: wherein the nozzle further comprises at least one recess provided to the outer side surface of the first nozzle side wall, the at least one recess having a depth (T) from the outer side surface of the first nozzle side wall and extending between the nozzle top surface and the nozzle output surface for providing a gas passage from the nozzle top surface to the nozzle output surface when the nozzle side wall is against a counter surface, wherein the at least one recess includes first and second recess side walls extending between the nozzle top surface and the nozzle output surface and defining the depth (T) of the at least one recess from the outer side surface of the first nozzle side wall in a direction towards the second nozzle side wall, wherein the at least one recess extends between the nozzle top surface and the nozzle output surface such that the at least one recess is open towards the nozzle top surface and the nozzle output surface, and the counter surface.

Again, ‘318 teaches purge gas channel 44 ([0019], note Fig. 4 shows the injected gas from an upper position of the nozzle body flows along the side wall, in other words, the injected gas needs to be moved straight downward in a vertical direction).

‘7318 is analogous art in the field of deposition apparatus (title). ‘7318 teaches the convex portions 341 and the concave portions 342 are elongated in the direction in which gravity acts, that is, the longitudinal direction, and the convex portions 341 and the concave portions 342 make the injected gases move straight downward in a Z-axis direction without overly dispersing in a Y-axis direction (Figs. 5-6, [0177], note the convex and concave portions, together, forms a recess on the side wall, which functions as a gas passage on the side wall, and enables the gas injected from an upper position flows straight downward).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have formed at least one recess on the side wall of the nozzle body of ‘318, as the purge gas passage 40 of ‘318 (see the first illustration reproduced from Fig. 1 of ‘318 below), for the purpose of moving the purge gas injected from the purge gas conduit straight downward without overly dispersing in a different direction.
Furthermore, as clearly disclosed in the previously cited reference, US 8304019 (hereafter ‘019), flowing a purge gas along either a gap between two nozzles or a gas channel formed in the nozzle wall is commonly well-known feature, therefore, selecting a known feature clearly establishes an obviousness for its suitability with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness, see MPEP 2144.07.

    PNG
    media_image1.png
    507
    650
    media_image1.png
    Greyscale


Regarding to Claim 2,
Fig. 1 of ‘318 (or the second illustration reproduced from Fig. 1 below) shows each nozzle 8 has two nozzle ends and a nozzle axis (the claimed “wherein the nozzle comprises a first nozzle end, a second nozzle end opposite the first nozzle end and a nozzle axis (N) extending between the first and second nozzle ends”).

Regarding to Claim 5,
As discussed in the claim 1 rejection above, the purge gas passage is formed along the side wall of each nozzle by a recess on the side wall, therefore, there exists a width defining a dimension of the gas passage, see the second illustration below. Further, based on Figs. 1 and 4 of ‘318, due to the straight side wall, the width between the top and bottom of each nozzle is uniform (the claimed “wherein the at least one recess has a width (B) in the direction of the nozzle axis (N), and wherein the width (B) of the at least one recess in the direction of the nozzle axis (N) is uniform between the nozzle output surface and the nozzle top surface”).

Regarding to Claim 6,
‘318 teaches a precursor supply channel 10 ([0019], the claimed “the nozzle output surface comprises at least one gas channel having a length (C, D) in the direction of a nozzle axis (N)”);
‘318 further teaches the purge gas channels are preferably longer than the nozzles 8 or the precursor supply channels ([0019], therefore, the imported recess for the purge gas passage in the side wall of the nozzle, as discussed in the claim 1 rejection above, would have been longer than the precursor supply channel 10, see the second illustration below, the claimed “wherein the length (C, D) of the at least one gas channel in the direction of the nozzle axis (N) is smaller than a width (B) of the least one recess in the direction of the nozzle axis (N) at the nozzle output surface; or the at least one gas channel is provided between the first and second recess side walls at the nozzle output surface; or the at least one recess is two or more recesses provided successively to the nozzle side wall between the first and second nozzle ends in the direction of the nozzle axis (N), and the at least one gas channel is provided between the first recess side wall which is disposed adjacent a first of the two or more recesses and the second recess side wall which is disposed adjacent a last of the two or more recesses along the direction of the nozzle axis (N) from the first nozzle end to the second nozzle end at the nozzle output surface”).

Regarding to Claim 7,
Fig. 1 of ‘318 (or the second illustration below) shows the nozzle 8 has a length between the two nozzle ends, which is greater than the recess width measured between the recess side walls (the claimed “and “wherein the nozzle has a length (A) between the first and second nozzle end in the direction of a nozzle axis (N), wherein the length (A) of the nozzle is greater than a width (B) of the at least one recess in the direction of the nozzle axis (N) at the nozzle output surface; the first recess side wall is at a first distance from the first nozzle end and the second recess side wall is at a second distance from the second nozzle end at the nozzle output surface, such that the length (A) of the nozzle is greater than the width (B) of the at least one recess in the direction of the nozzle axis (N) at the nozzle output surface; or the at least one recess is two or more recesses provided successively to the first nozzle side wall between the first and second nozzle ends in the direction of the nozzle axis (N), and the first recess side wall which is disposed adjacent a first of the two or more recesses along the direction of the nozzle axis (N) from the first nozzle end to the second nozzle end is at a first distance from the first nozzle end and the second recess side wall which is disposed adjacent a last of the two or more recesses along the direction of the nozzle axis (N) from the first nozzle end to the second nozzle end is at a second distance from the second nozzle end, such that the distance between the first recess side wall and the second recess side wall is smaller than the length (A) of the nozzle”).

    PNG
    media_image2.png
    458
    675
    media_image2.png
    Greyscale


Regarding to Claim 8, ‘318 teaches:
Nozzle (title), and nozzles are used for subjecting a surface of a substrate to successive surface reactions of at least a first precursor and a second precursor according to the principles of atomic layer deposition method (ALD). In ALD applications, typically two gaseous precursors are introduced into the ALD reactor in separate stages ([0002]), and The nozzle head 1 comprises nozzle body 2 and a nozzle head output face 4 via which the gaseous precursors are supplied (Fig. 1, [0019], note as shown in Fig. 3, the nozzle body 20 of each nozzle 8 has an output surface, top surface and side walls each having an outer side surface, the claimed “A nozzle head for use in atomic layer deposition for subjecting a surface of a substrate to successive surface reactions of at least two precursors, the nozzle head comprising: an output surface via which at least one precursor is supplied towards the surface of the substrate; and two or more nozzles for supplying the at least one precursor, wherein each of the two or more nozzles comprising a nozzle output surface via which the at least one precursor is supplied towards the surface of the substrate, a nozzle top surface opposite the nozzle output surface and a pair of opposed first and second nozzle side walls extending between the nozzle output surface and the nozzle top surface, each of the first and second nozzle side walls including an outer side surface of the nozzle, the two or more nozzles are provided adjacent to each other at the output surface, such that the outer side surfaces of the first and second nozzle side walls of the two or more nozzles are towards each other”);
The nozzles 8 are separated with a distance or gap 12 from each other ([0019], the claimed “wherein the outer side surfaces of the first and second nozzle side walls of the adjacent nozzles of the two or more nozzles are arranged at an expansion distance (G) from each other in the direction of the output surface”);
The teaching of the recess was discussed in the claim 1 rejection above, thus it is clearly applied to the same limitations of Claim 8 (the claimed “and the first nozzle side wall comprises at least one recess having a depth (T) from a surface of the first nozzle side wall and extending between the nozzle top surface and the nozzle output surface for providing a gas passage from the nozzle top surface to the nozzle output surface when the nozzle side walls of the adjacent nozzles are against each other, wherein the at least one recess includes first and second recess side walls extending between the nozzle top surface and the nozzle output surface and defining the depth (T) of the at least one recess from the outer side surface of the first nozzle side wall in a direction towards the second nozzle side wall, wherein the at least one recess has an open side wall extending between the nozzle top surface and the nozzle output surface such that the at least one recess is open to the nozzle top surface and the nozzle output surface”).

Regarding to Claims 9-11,
‘318 teaches the nozzle head 1 comprises nozzle body 2 ([0019], note the body is formed by four side walls of the rectangular shape, thus an inner space, which is a chamber, is formed in the body, further, the channel 44 is inside the chamber, thus the channel and the nozzle body is in fluid communication, this fluid communication is well-known in the art, for instance, see the previously cited reference, US 20160226031, Fig. 2, see the unit 140, and lastly, Figs. 3-4 show the nozzles are part of the bottom wall of the body (the claimed “wherein the nozzle head comprises a body, wherein the body comprises: a first side structure and a second side structure, and the two or more nozzles are arranged adjacent to each other in a direction between the first and second side structures; or a first side structure, a second side structure, a first end structure and a second end structure, and the two or more nozzles are arranged to extend between the first and second end structures and arranged adjacent to each other in a direction between the first and second side structures” of Claim 9, and “wherein the nozzle head comprises a body and a nozzle head chamber inside the body, wherein the nozzle head chamber is provided in fluid communication with the two or more nozzles; and the two or more nozzles are arranged to form at least part of a bottom wall of the nozzle head chamber” of Claim 10, “wherein the nozzle head chamber comprises a gas inlet arranged to supply the at least one precursor into the nozzle head chamber for supplying the at least one precursor via the at least one recess through the output surface towards the surface of the substrate” of Claim 11).

Regarding to Claim 12,
‘318 teaches FIG. 4 shows two nozzles 8, 8' of FIG. 3 are installed adjacently ([0025]), and further as discussed in the claim 1 rejection above, a recess is provided on the side wall of the nozzle (the claimed “wherein the two or more nozzles are arranged such that the first nozzle side wall of one nozzle is towards the second nozzle side wall of the adjacent nozzle; or the second nozzle side wall includes at least one recess; or the second nozzle side wall includes at least one recess, and the two or more nozzles are arranged such that the first nozzle side wall of one nozzle is towards the second nozzle side wall of the adjacent nozzle”).

Regarding to Claim 13,
Fig. 1 of ‘318 (or the second illustration above) shows each nozzle 8 has two ends, and an axis extending in a direction from one end to the other end (the claimed “wherein each of the two or more nozzles comprises a first nozzle end, a second nozzle end opposite the first nozzle end and a nozzle axis (N) extending between the first and second nozzle ends”);
‘318 teaches a precursor supply channel 10 ([0019], the claimed “and the nozzle output surface comprises at least one gas channel open to the nozzle output surface and having a length (C, D) in the direction of the nozzle axis (N)”);
‘318 further teaches the purge gas channels are preferably longer than the nozzles 8 or the precursor supply channels ([0019], therefore, the imported recess for the purge gas passage in the side wall of the nozzle, as discussed in the claim 1 rejection above, would have been longer than the precursor supply channel 10, see the second illustration above, the claimed “wherein the length (C, D) of the at least one gas channel in the direction of the nozzle axis (N) is smaller than a width (B) of the at least one recess in the direction of the nozzle axis (N) at the nozzle output surface; the at least one gas channel is provided between the first and second recess side wall at the nozzle output surface; or the at least one recess is two or more recesses provided successively to the first nozzle side wall between the first and second nozzle ends in the direction of the nozzle axis (N), and the at least one gas channel is provided between the first recess side wall which is positioned adjacent a first of the two or more recesses and the second recess side wall which is positioned adjacent a last of the two or more recesses along the direction of the nozzle axis (N) from the first nozzle end to the second nozzle end at the nozzle output surface”).

Regarding to Claim 23,
As discussed in the claim 1 rejection above, at least one recess is formed in the side wall of the nozzle, thus the recess is an indentation, which is positioned inwardly (the claimed “wherein the at least one recess is at least one indentation formed in the outer side surface of the first nozzle side wall”).

Claims 3, 14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over ‘318 and ‘7318, as being applied to Claim 1 rejection above, further in view of Nooten et al. (US 20070026540, hereafter ‘540).
Regarding to Claim 3,
As discussed in the claim 1 rejection above, the purge gas passage is formed along the side wall surface of each nozzle by a recess on the side wall, therefore, there inherently exists a dimension defining the passage from the side wall, which is greater than 0.

‘318 and ‘7318 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 3: wherein the depth (T) of the at least one recess is between 0.3 to 5 mm.

‘540 is analogous art in the field of forming layer (title, which is deposition). ‘540 teaches the gap size of the inert gas passage 144 and tip 148 is about 0.4 mm ([0050]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have formed the imported purge gas passage of ‘318, so to have between 0.3 to 5 mm, for the purpose of providing a known dimension to supply the purge gas.
Further, in a fluid dynamics, a flow rate of the purge gas is intrinsically adjusted depending on to the size of the channel, therefore, the size of the channel is a variable parameter to control the flow rate, in other words, a result effect parameter.
Consequently, even if a prior art is silent about a dimension for the purge gas channel, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have found the claimed dimension, for the purpose of providing a proper flow rate, and/or since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, see MPEP 2144.05. Emphasized again, the Office does not determine patentability of the application, based on the controllable parameters. 

Regarding to Claim 14,
The teaching of the claimed depth was discussed in the claim 3 rejection above (the claimed “wherein the at least one recess has a depth (T) from surface of the nozzle side wall, wherein the depth (T) of the at least one recess is between 0.3 to 5 mm”);
‘318 teaches the nozzles 8 are separated with a distance or gap 12 from each other ([0019], note the previously cited reference, Fig. 2E of ‘019 shows a gap can be maintained even if the passage is formed in the nozzle side wall, therefore, ‘318 teaches all the limitations of Claim 14 (the claimed “and the expansion distance (G) is”), except the “between 0.01 - 0.5 mm”.

However, the gap adjustment between the nozzles can be easily obtained by an ordinary skill in the art through merely rearranging one or both nozzles, in other words, rearranging one or both nozzle in either left or right direction of the nozzle does not require a skill beyond the ordinary skill. Consequently, even if a prior art is silent about the claimed dimension, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have found the claimed dimension, for the purpose of maintaining a gap, and/or since it has been held that rearranging parts of an invention only involves routine skill in the art, see MPEP 2144.04. Emphasized again, the Office does not determine patentability of the application, based on the controllable parameters.

Regarding to Claims 16-19,
Because the limitations of the claims 16-19 is the same as the limitations of the claims 3 and 14, except the number ranges (the claimed “wherein the at least one recess has a depth (T) from surface of the nozzle side wall, and the depth (T) of the at least one recess is between 0.5 to 3 mm” of Claim 16, “wherein the at least one recess has a depth (T) from surface of the nozzle side wall, and the depth (T) of the at least one recess is between 0.7 and 1.3 mm” of Claim 17, “wherein the at least one recess has a depth (T) from surface of the nozzle side wall, and the depth (T) of the at least one recess is between 0.5 to 3 mm; and the expansion distance (G) is between 0.03-0.4 mm” of Claim 18, and “wherein the at least one recess has a depth (T) from surface of the nozzle side wall, and the depth (T) of the at least one recess is between 0.7 and 1.3 mm; and the expansion distance (G) is between 0.05-0.3 mm” of Claim 19).

However, as discussed in the claims 3 and 14 rejection above, the claimed ranges are merely controllable parameters. Consequently, even if a prior art is silent about the claimed dimension, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have found the claimed dimension, for the purpose of providing a proper flow rate and maintaining a gap, and/or since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, see MPEP 2144.05, and also since it has been held that rearranging parts of an invention only involves routine skill in the art, see MPEP 2144.04. Emphasized again, the Office does not determine patentability of the application, based on the controllable parameters.

Response to Arguments
Applicants’ arguments filed on 05/26/2022 have been fully considered but they are not convincing in light of the new ground of rejection above.

In regards to the 35USC103 rejection of Claim 1, the applicants argue that The Office Action relies on Seo (‘7318), and especially FIGS. 4-6 thereof, in an attempt to cure the above-noted deficiencies of Alasaarela (‘318). While FIG. 4 of Seo (reproduced below) illustrates a gap between adjacent nozzles 331 and 332, no recess is provided to the side walls of the nozzles 331 and 332, as evident in FIG. 5 of Seo (reproduced below). Further, the nozzles 331, 332 of Seo are attached to the top wall of the chamber as shown in FIG. 4. Thus, there cannot be any recess extending from nozzle top surface to the output surface for conducting gas. That is, the structure disclosed in Seo is totally different than the structure disclosed in Alasaarela and in the present application, see page 13.
The argument is found not persuasive.
The examiner maintains ‘7318 clearly cures the deficiencies of ‘318, which a recess on the side wall.
First, the applicants do not correctly read the examiner’s position. The nozzle 331 of Fig. 5 of ‘7318 do not corresponds to the nozzle 6 of the applicants’ Fig. 2 and the nozzle 8 of Fig. 1 or 4 of ‘318. The nozzles 331 corresponds to the applicants’ nozzle 104 of the applicants’ Fig. 2 and the nozzle 40 of Fig. 4 of ‘318, which are positioned above the nozzle body.
 
Second, the applicants’ recess on the side wall on the body guides the gas injected from an upper position of the body to flow downwards along the side wall of the body. ‘7318 clearly teaches a recess on a side wall of a body, which guides the gas injected from an up position to flow downward along the side wall without overly dispersing in a different direction.

Third, the applicants’ nozzle 6 is already taught by the nozzle 8 of Fig. 1 or 4 of ‘318, and the deficiency of ‘318 is only a recess on the side wall of the nozzle body, which guides the gas injected from an upper position of the nozzle, in order to flow the gas straight downward along the side wall. The recess of ‘7318 clearly cures the deficiency of ‘318, for the purpose of preventing dispersing the downward gas flow in a different direction.

The applicants further argue that As best understood, the Office is characterizing the concave portions 342 of the guide member 340 of Seo as Applicant's claimed "at least one recess provided to the outer side surface of the first nozzle side wall." (See Office Action, pp. 12-13.) However, the guide member 340 is not provided to the side wall of the nozzle 331, but rather under the nozzle 331. Therefore, one having ordinary skill in the art would not be motivated to incorporate a recess into a sidewall of a nozzle based on the disclosure of Seo of the structure of a guide member 340, which is a wholly separate component from the nozzle. Even assuming one having ordinary skill in the art were motivated to incorporate the guide member 340 of Seo into the apparatus of Alasaarela, which Applicant does not concede is the case, the below modified version of the apparatus of Alasaarela would be created, which is a distant departure from Applicant's claimed apparatus, see page 14.
The argument is found not persuasive.
As discussed in the item 4 above, the examiner maintains one having ordinary skill in the art would be CLEARLY motivated to incorporate a recess into a sidewall of a nozzle based on the disclosure of ‘7318.
Emphasized again, the nozzle 331 of Fig. 5 of ‘7318 do not corresponds to the nozzle 6 of the applicants’ Fig. 2 and the nozzle 8 of Fig. 1 or 4 of ‘318. 
The nozzles 331 corresponds to the applicants’ nozzle 104 of the applicants’ Fig. 2 and the nozzle 40 of Fig. 4 of ‘318, which is positioned above the nozzle body, thus provide a gas from an upper position of the body.
In ‘318, a gas from the unit 40 is provided in a downward direction from an upper position above the nozzle body, and no recess for guiding the downflow gas along the side wall is provided, therefore, the downflow gas may overly flow in a different direction, such as in a plane direction perpendicular to the downflow direction. By adding the recess, the downflow gas would have focused on only the downflow direction without overly dispersing in a plane direction perpendicular to the downflow direction. Consequently, one having ordinary skill in the art would have clearly motivated to obtain the advantage of the recess, which prevents overly flowing in a different direction.

The applicants further argue that the function of the guide member 340 of Seo and the recess in the present application are starkly contrasted. The guide member 340 of Seo guides gas flow discharged from the nozzle 331 downstream of the nozzle 331 whereas the recess of claims 1 and 8 provides a new gas channel via which gas may be supplied between the adjacent nozzles from above the nozzles. That is, the recess on the side wall of the nozzle of claim 1 provides a gas channel when the adjacent nozzles are pressed against each other, rather than a flow guide, see page 14.
The argument is found not persuasive.
The examiner maintains the function of the guide member 340 of ‘7318 and the recess in the present application are NOT starkly contrasted.
Again, the applicants’ recess on the side wall on the body guides the gas injected from an upper position of the body to flow downwards along the side wall of the body. ‘7318 clearly teaches a recess on a side wall of a body, which guides the gas injected from an up position to flow downward along the side wall without overly dispersing in a different direction. ‘318 already teaches the as channel via which gas may be supplied between the adjacent nozzles from above the nozzles, but it is only silent about the recess, however, by adding the recess of ‘7318, it would have prevented overly dispersing the downward gas flow in a different direction. This is a clear motivation to add the recess.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 05/26/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718